TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT TBS INTERNATIONAL AMENDED AND RESTATED 2 FORM OF SHARE UNIT AWARD AGREEMENT SHARE UNIT AWARD AGREEMENT (this “Agreement”) dated as of , (the “Grant Date”) between TBS INTERNATIONAL PLC (the “Company”), and [PARTICIPANT] (the “Participant”). Except as otherwise defined herein, capitalized terms used herein shall have the meanings set forth in the Plan (as defined below). WHEREAS, pursuant to the Amended and Restated 2005 Equity Incentive Plan (the “Plan”), the Committee designated under the Plan desires to issue to the Participant an award of share units (the “Share Units”); and WHEREAS, the Participant desires to accept such share units award subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the promises and of the mutual covenants and agreements contained herein, the Company and the Participant, intending to be legally bound, hereby agree as follows: 1.Definitions. Defined terms in the Plan shall have the same meaning in this Agreement, except where the context otherwise requires. 2.Grant of Share Units.
